
	

111 HR 138 IH: To require Federal contractors to participate in the basic pilot program for employment eligibility verification.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 138
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require Federal contractors to participate in the
		  basic pilot program for employment eligibility verification.
	
	
		1.Requirement for Federal
			 contractors to participate in basic pilot program for employment eligibility
			 verification
			(a)In
			 generalSection 402(e)(1) of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by adding
			 at the end the following:
				
					(C)Federal
				contractors and subcontractors
						(i)In
				generalAny Federal
				contractor described in clause (ii), and any subcontractor described in clause
				(iii), shall elect to participate in the basic pilot program described in
				section 403(a) and shall comply with the terms and conditions of such
				election.
						(ii)Federal
				contractors describedA
				Federal contractor is described in this clause if the contractor—
							(I)employs
				individuals; and
							(II)has been awarded
				(and has not completed performance of) a contract by the Federal government for
				the procurement of goods or services in an amount exceeding the simplified
				acquisition threshold.
							(iii)Subcontractors
				describedA subcontractor is described in this clause if the
				subcontractor—
							(I)employs
				individuals; and
							(II)has been awarded
				(and has not completed performance of) a subcontract by a Federal contractor
				described in clause (ii).
							(iv)Coverage of
				entire workforceIn implementing this subparagraph, the Attorney
				General shall ensure that the pilot program is applied to all of the employees
				of a Federal contractor or subcontractor, not just the employees performing the
				contract or subcontract, as the case may
				be.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 contracts entered into on or after the expiration of the 60-day period
			 beginning on the date of the enactment of this Act.
			
